DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The independent claim 1 requires “a measurement unit which captures N images of the same imaging target by executing an imaging sequence using at least a repetition time TR and a flip angle FA as a scan parameter N times (N is 3 or more) by changing a combination of the values of the repetition time TR and the flip angle FA; … a scan parameter set generation unit which generates N types of combinations of the repetition time TR and the flip angle FA and sets the combination as the repetition time TR and the flip angle FA when the measurement unit executes the imaging sequence N times; and … wherein the scan parameter set generation unit selects a standard value of a quantitative value of the imaging target received by the target receiving unit from standard values of one type or more of quantitative values obtained in advance for the plurality of imaging targets and generates N types of combinations of the values of the repetition time TR and the flip angle FA in which an imaging time of the imaging sequence is equal to or smaller than a predetermined value or an error of the quantitative value calculated by the quantitative value calculation unit is equal to or smaller than a predetermined value by using the standard value of the quantitative value.” The other independent claims require other similar limitations regarding the determination of parameters used in MRI. Independent claim 13 requires “the scan parameter set generation unit estimates an error of the quantitative value when a value of a scan parameter is changed by using information specifying the imaging target received by the target receiving unit and determines a combination of the scan parameters by using an index relating to an imaging time and an error estimation value.” The specific structural, functional, and temporal requirements of the claim language above, some highlighted, have not been anticipated by any one prior art reference. Further, impermissible hindsight would be required to make any combination of references obvious. In a previous international search and report on patentability, the claims were found to be novel over the prior art. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858